WENTWORTH, Judge.
The self-insured employer appeals a worker’s compensation order finding that the claimant sustained a compensable heart attack, and we affirm. After over two years as a forklift operator in the warehouse, claimant was given new job duties as a local truck driver. It is uncontroverted that these new duties involved much more strenuous physical labor; for example, claimant was required to personally unload, *265without assistance, approximately 20,000 pounds of meat daily. After several weeks of this activity, claimant began to notice some chest discomfort and sustained a heart attack within three months, which manifested while claimant was unloading a 65 pound box of meat. The record provides competent substantial evidence to support the conclusion that claimant’s heart attack was caused by this physical activity, and the judge of industrial claims properly found the claimant’s heart attack compensable as the result of a specifically identifiable effort not routine to the claimant’s job. See Victor Wine & Liquor v. Beasley, 141 So.2d 581 (Fla.1962); Nationwide Utilities v. Hord, IRC Order 2-3746 (March 23, 1979), cert. denied, 381 So.2d 768 (Fla.App.) (Fla.1980). The present case is unlike Richard’s Department Store v. Donin, 365 So.2d 385 (Fla.1978), which involved emotional stress without physical exertion.
Accordingly, the order appealed is affirmed.
ROBERT P. SMITH, Jr. and ERVIN, JJ., concur.